Per Curiam.
This case having been remanded to this court by the Supreme Court of Georgia (R. L. Kimsey Cotton Co., Inc. v. Pacific Ins. Co. of New York, 224 Ga. 249, three Justices dissenting), the judgment of this court dated September 15, 1967 (Pacific Ins. Co. v. R. L. Kimsey Cotton Co., Inc., 116 Ga. App. 424) is hereby vacated and set aside and, in accordance with the decision of the Supreme Court, the judgment of the court below insofar as it denied the appellant’s motion for judgment notwithstanding the verdict is affirmed.
After further consideration of the errors specified which were not passed upon by the Supreme Court: It is considered, ordered and adjudged that the verdict of the jury, the judgment of the Superior Court of Floyd County, dated March 23, 1967, based on the jury’s verdict, and the judgment of said court *755dated May 26, 1967, which denied the appellant’s motion for new trial, be and the same are reversed, vacated and set aside and a new trial is hereby ordered.
Decided May 9, 1968.
Matthews, Maddox, Walton & Smith, Oscar M. Smith, Smith, Cohen, Ringel, Kohler, Martin & Lowe, Sam F. Lowe, Jr., for appellant.
Candler, Cox, McClain .& Andrews, Edward Andrews, E. Lewis Hansen, Rogers, Magruder & Hoyt, Dudley Magruder, for appellees.
This judgment is entered by consent of the parties in order to permit them to conclude the settlement agreed upon.

Judgment reversed.


Felton, C. J., Hall and Eberhardt, JJ., concur.